Citation Nr: 0327193	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a foot disability.  

3.  Entitlement to service connection for a skin disorder, to 
include onychomycosis and a scalp rash.  

4.  Entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas.  In that decision, the 
RO, in pertinent part, denied service connection for a 
psychiatric disability, to include PTSD; a foot disability; a 
skin disorder, to include onychomycosis and a scalp rash; and 
a prostate disorder.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Specifically, according to the service medical records in the 
present case, in August 1967, the veteran sought treatment 
for complaints of intermittent creamy urethral discharge 
"for some time."  The examiner recommended ruling out 
nonspecific urethritis as well as chronic prostatitis.  The 
service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD; a foot disability; and a skin disorder, to 
include onychomycosis and a scalp rash.  

At the separation examination, which was conducted in October 
1967, the veteran denied ever having experienced frequent or 
painful urination.  In addition, he denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, nervous trouble of 
any sort, foot trouble, or a skin disease.  This examination 
demonstrated that the veteran's genitourinary, psychiatric, 
foot, and dermatological systems were normal.  

With regard to the veteran's claim for service connection for 
a prostate disorder, the Board notes that relevant 
post-service private medical records reflect treatment for, 
and evaluation of, prostatitis in September 1996.  Further 
review of the claims folder indicates that the veteran has 
not been accorded a pertinent VA examination during the 
current appeal.  In view of the in-service episode of 
treatment for possible chronic prostatitis as well as the 
post-service incident of treatment for prostatitis in 
September 1996, the Board concludes that the veteran should 
be accorded a VA genitourinary examination to determine the 
nature, extent, and etiology of any prostate disorder that he 
may currently have.  

Concerning the veteran's claim for service connection for a 
psychiatric disability, to include PTSD, the Board notes that 
the relevant post-service medical records reflect treatment 
for a psychiatric disorder variously diagnosed as major 
depression with psychotic features and as PTSD between 
November 1990 and September 2001.  Further review of the 
claims folder indicates that the veteran has not been 
accorded a pertinent VA examination during the current 
appeal.  As such, and in view of these differing diagnoses, 
the Board believes that, on remand, the veteran should be 
accorded a VA psychiatric examination to determine the 
nature, extent, and etiology of his psychiatric condition.  

In this regard, the Board notes that, although a diagnosis of 
PTSD has been made and although a September 2001 medical 
record indicates that the veteran's medical history includes 
"PTSD-Vietnam," the RO has not attempted to verify the 
veteran's reported in-service stressors.  Such an attempt 
should be made while the veteran's case is on remand at the 
RO.  

Moreover, records of post-service treatment that the veteran 
has received from the VA Medical Center (VAMC) in 
Leavenworth, Kansas between February 1998 and February 2001 
have been obtained and associated with the claims folder.  
Importantly, however, any remaining reports of relevant 
medical care received from this facility have not been 
procured.  On remand, therefore, an attempt should be made to 
obtain and to associate with the claims folder any additional 
records of pertinent post-service treatment that the veteran 
may have received from the Leavenworth VAMC.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric, 
foot, skin, and prostate treatment to him 
since May 2002.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to psychiatric, foot, skin, and 
prostate treatment that he has received 
from the VAMC in Leavenworth, Kansas 
between December 1967 (his date of 
separation from service) and February 
1998 as well as since December 2001.  All 
such available records should be 
associated with the veteran's claims 
folder.  

4.  In addition, the RO should send to 
the veteran a development letter asking 
him to give a comprehensive statement 
regarding his reported stressors during 
his active military duty.  Ask him to 
furnish the specific location of his unit 
and the approximate month and year of 
when the stressors occurred, to include 
any enemy mortar, rocket, and sniper 
attacks.

5.  Following completion of the above 
development, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran.  Provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

6.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disability 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed psychiatric disability.  
If so and if a psychiatric disability 
other than PTSD is diagnosed, the 
examiner should then express an opinion 
as to whether any such diagnosed disorder 
is at least as likely as not related to, 
or caused by, the veteran's active 
military duty.  

If PTSD is diagnosed, the examiner should 
specify whether each stressor found to be 
established by the record is sufficient 
to produce PTSD and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors that are found to be 
established by the record and are found 
to be sufficient to produce PTSD by the 
examiner.  (The examiner should be 
informed that only a verified stressor(s) 
may be used as a basis for a diagnosis of 
PTSD).  

7.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA genitourinary examination 
to determine the nature, extent, and 
etiology of any prostate disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent prostate pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed prostate disability.  If 
so, the examiner should then express an 
opinion as to whether any such diagnosed 
disorder is at least as likely as not 
related to, or caused by, the veteran's 
active military duty, including the 
in-service episode of treatment for 
possible chronic prostatitis in August 
1967.  

8.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a psychiatric 
disability, to include PTSD; a foot 
disability; a skin disorder, to include 
onychomycosis and a scalp rash; and a 
prostate disorder.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the supplemental 
statements of the case in July 2002 and 
October 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



